Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggest an image forming apparatus comprising an endless intermediate transfer member includes a first and a second region, wherein the second region has a dynamic friction coefficient in the movement direction, and the dynamic friction coefficient is less than a dynamic friction coefficient of the first region in the movement direction, and wherein a length of the second region in the movement direction is less than a length of the first region in the movement direction and is greater than a length of the contact portion in the movement direction as set forth in the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852